Case 1:21-mj-02788-LMR Document 1 Entered on FLSD Docket 04/22/2021 Page 1 of 1
                                                                                             CG
           --
          .a
                zyw-ccst.tz....:          21-2788-REID
      .-.oe
       z
       ,                 4>(<k,qï                                               Apr 22, 2021
    -k
     1'' .
     -                   ,.      t1/
                                   ,
   ;
   J
   j
   r
   y
   k'l
     ',-s,.:.--t
       '                    ..     '$'.
                        ):'..  !j
                               .k
   $
   :
   î*1
   .
   '
   ? j;A>*
     k
     '
     .
     :   .                    ..à!,
                                  ! t;,                               jj.$.j):Parjm gntofJustl
                                                                       .                     fce
    t
    k
    k x
    .
         <z'kaot  t
                  -
                  ,
                  sf
              ,ws.q
                  svs
                    t z.,i
                         -                                                                    MIAMI, FL
      jt
       VL
       kl            vzt
                lzcus.
                     sw-ov'                           United StatesAttorney
                                                      SouthernDl'
                                                                s'
                                                                 f?-i
                                                                    'cfofFlorida
 MajorCrimesSection                                   JodiRaft
                                                      SpecialAssistantUnitedstatesAttorney
                                                      99NE Z/JF'Street, P Floor
                                                      M iami,FL 33132
                                                      Tel.(305)961-9101
                                                      A pril14,2021

 M s.KathiSm ith



 Via H and Delivery

 M s.Sm ith:

               Thisletteristonotifyyouthatyou areatargetofagrandjuryinvestigationintheSouthern
 D istrict of Florida involving possible violations of federal crim inal law . This investigation
 involves,butisnotlim ited to,violationsofTitle 18,United States Code,Section 641,Theftof
 Governm entFtmds,consisting ofFederalW orker's Compensation,and Title 18 United States
 Code,Section 1920,FalseStatem entto obtain FederalEmployee'sCom pensation.

        Ifyou have retained a lawyer,pleasehavehim orhercontactm e regarding them atter.lf
 you have not,Iurge you to do so.

         Ifyou cnnnotaffbrd a law yer,you m ay,undercertain circtlm stances,be entitled to a court-
 appointed lawyeratno costtoyou.lfyou cannotaffbrd alawyer,pleasecontactSocialSecudty
 A dm inistration Office ofInspectorG eneralSpecialA gentSuznnne Leone at484-624-2786
 forthe limited purpose ofarranging a time foryou ,to appearbeforeajudge,whowilldetermine
 youreligibility foracourt-appointed lawyer.

               PleaseadviseAgentLeoneofyourdecision in thism atterby April26,2021.

                                                         Sincerely,


                                                         A7A N AN TOECO G ON ZA LEZ
                                                         A CTECG U N ITED STA TES A TTORN EY


                                                   By:
                                                          od' aft
                                                         SpecialA ssistantUnited StatesA ttorney
